57 S.E.2d 768 (1950)
231 N.C. 502
In re ETHERIDGE'S WILL.
No. 24.
Supreme Court of North Carolina.
March 1, 1950.
*769 Worth & Horner, Elizabeth City, for caveator-appellant.
Martin Kellogg, Jr., Manteo, John H. Hall, Elizabeth City, for propounders-appellees.
WINBORNE, Justice.
Of the numerous exceptions appearing in the record on this appeal, and purporting to have been taken by caveator, the appellant, during the progress of the trial in Superior Court, and assigned as error, the seventeenth exception is well taken. It has setting similar to an exception considered and passed upon in Wells v. Odum, 205 N.C. 110, 170 S.E. 145, 146. What is said there applies here.
In the Wells case, as the record on appeal there shows, the propounders offered in evidence "proof of the witnesses of the will and the probate of the Clerk" to which caveators objected. The objection was overruled and caveators excepted, and, on appeal to this Court, based an assignment of error on the exception so taken. The record there also shows that "propounders offered this evidence for the purpose of corroborating" the two subscribing witnesses to the will, and the Clerk of Superior Court, all of whom were witnesses for the propounders. And this Court, treating the subject of this exception thus presented, in opinion by Stacy, C. J., gave a negative answer to the question "Is the probate of a will in common form competent as evidence of its validity on an issue of devisavit vel non, raised by a caveat filed to said will?"
In the Wells case, as here, the paper writing in question was offered for probate in common form without citation to those in interest "to see proceedings", Benjamin v. Teel, 33 N.C. 49,a permissible practice under G.S. § 31-12, formerly C.S. § 4139 et seq.,and when thus probated in common form, even though the proceeding be ex parte, such record and probate is, by statute, G.S. § 31-19, made "conclusive in evidence of the validity of the will, until it is vacated on appeal or declared void by a competent tribunal", and, under decisions of this Court, is not thereafter subject to collateral attack. In re Will of Rowland, 202 N.C. 373, 162 S.E. 897.
Also in the Wells case, it is further declared that "a caveat is a direct attack upon the will" and that "the proceeding in common form before the clerk is ex parte, and, therefore, not binding upon the caveators, as they were not parties", citing In re Will of Chisman, 175 N.C. 420, 95 S.E. 769, and Mills v. Mills, 195 N.C. 595, 143 S.E. 130. And the Court continued by saying: "If it should be held that the order of the clerk adjudging the will to be fully proved in common form is `conclusive in evidence of the validity of the will' (C.S. § 4145, now G.S. § 31-19) on the issue of devisavit vel non, raised by a caveat filed thereto, then the requirement that the propounders shall, upon such issue, prove the will per testes in solemn form (In re Will of Chisman, supra), would seem to be wholly unnecessary, and no caveat filed after probate in common form could ever be sustained", citing In re Will of Rowland, supra.
The contention of propounders, appellees, that it was incumbent on the caveator, in making the objection, to request that the exhibit be admitted only for the purpose for which it is competent, and having failed to do so, her general objection to its admission will not be sustained on appeal. Under ordinary circumstances this rule would apply. But in case such as that *770 under consideration, it was the duty of the trial judge, even ex mero motu, to exclude the order of probate, because of the effect given to it for certain purposes, but manifestly not for use in evidence on the issue of devisavit vel non.
Hence, as was said in the Wells case, supra, "for the error in admitting the probate in common form as competent evidence on the issue of devisavit vel non, raised by a caveat filed to the will in question, the caveator is entitled to a new trial".
Other matters to which exceptions are taken may not recur upon another trial, and need not now be considered.
New trial.